DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 16, 18, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, bridging lines 1-2, recitation of “a wedge driver” has been present as a double inclusion of the same “a wedge driver” originally established in depending claim 3, and therefore, renders the claim indefinite since claims 8 suggests two wedge drivers, which find no support in the original written description and drawings. 
In claim 8, line 3, there is no antecedent basis for “said threaded rods”.
Concerning claims 16 and 19, in claim 16, line 2, there is no antecedent basis for “said threaded rods”.  Claim 19 depends directly from claim 16.
 	Concerning claims 18 and 21, in claim 18, line 1, there is no antecedent basis for “said wedge driver”.  Claim 21 depends directly from claim 18.

Allowable Subject Matter
Claims 1-7, 9-15, 17, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to suggest of make obvious, the claimed connector for connecting a guy line to an anchor, viewed as a whole, requiring at least a plurality of wedges disposed within the cavity, each of the wedges comprising a flat outer surface engaged with one of the flat surfaces of the cavity, a first arcuate inner surface and a 
Regarding independent claim 22, the prior art of record fails to suggest of make obvious, the claimed connector for connecting a guy line to an anchor, viewed as a whole, requiring at least a plurality of wedges disposed within the cavity, each of the wedges comprising an outer surface engaged with the cavity and multiple arcuate inner surfaces vertically offset from one another and that are engageable with the guy line, wherein axially movement of the wedges through the cavity toward the second end compresses the wedges against the guy line, in combination with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 8, 16, 18 , 19 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Analogous connector devices are represented by those devices by Goch (U.S. Patent No. 6,874,207), Crook (U.S. Patent No. 4.845.814), Adolph et al. (U.S. Patent No. 3,163,902), Schweitzer (U.S. Patent No. 3,098,275), Shibilia et al. (U.S. Patent Publication No. 2015/0200527 A1), and DeFrance (U.S. Patent No. 6,173,103).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677